DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-10, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
independent claim 1: “a display disposed in the first housing, the display comprising a series of orthogonal rows and columns of pixels, wherein the first housing and the third housing are coupled through the first coupler such that a row of pixels in the display when viewed through an eye piece can be maintained parallel with an imaginary line going through the first optical axis and the second optical axis as the distance between the first optical axis of the first housing and the second optical axis of the second housing is varied” (claims 4-10, 13 depends from claim 1)
independent claim 14: “a display disposed in the first housing, the display comprising a series of orthogonal rows and columns of pixels, wherein the first housing and the third housing are coupled through the first coupler such that a row of pixels in the display when viewed through an eye piece can be maintained parallel with an imaginary line going through the first optical axis and the second optical axis as the distance between the first optical axis of the first housing and the second optical axis of the second housing is varied” (claims 15-20 depends from claim 14)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484